107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel ALS, Plaintiff--Appellant,v.N.C. WELLS;  City of Newport News, Defendants--Appellees,andJ.A. Carey, Former Chief of Police for the City of NewportNews, Virginia;  Barry E. Duval, Mayor of the Cityof Newport News, Virginia, Defendants.
No. 96-7048.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 13, 1997.Decided:  March 4, 1997.

Samuel Als, Appellant Pro Se.  Timothy Michael Kaine, MEZZULLO & McCANDLISH, P.C., Richmond, Virginia;  Allen Link Jackson, Deputy City Attorney, Newport News, Virginia, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying his motion for a subpoena duces tecum.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.